Exhibit 99.1 For Immediate Release Ruth’s Hospitality Group, Inc. Reports Second Quarter 2015 Financial Results – Restaurant Sales Grow 10% to $85.8 Million – – Net Income from Continuing Operations Increased 15% to $7.7 Million – – Quarterly Earnings Per Share from Continuing Operations Up 22% to $0.22 – WINTER PARK, Fla.—(BUSINESS WIRE)—July 31, 2015—Ruth’s Hospitality Group, Inc. (NASDAQ: RUTH) today reported unaudited financial results for its second quarter ended June 28, 2015. Highlights for the second quarter of 2015 compared to the second quarter of 2014 were as follows: Net income was $7.5 million, or $0.22 per diluted share, in the second quarter of 2015 compared to net income of $6.9 million, or $0.19 per diluted share, in the second quarter of 2014. ● Income from continuing operations was $7.7 million, or $0.22 per diluted share, in the second quarter of 2015 compared to income from continuing operations of $6.7 million, or $0.18 per diluted share, in the second quarter of 2014. At the end of the second quarter of 2015, the Company hadno outstanding fundeddebt under its senior credit facility, down from $3 million at the end of the first quarter of 2015. Michael P. O'Donnell, Chairman, President and Chief Executive Officer of Ruth's Hospitality Group, Inc., noted, “We were pleased to see a continuation of positive operating trends throughout the second quarter. Our solid revenue growth was driven by a balanced contribution from our new restaurants and a 4.2% increase in comparable store sales, which included a return to positive traffic growth. Furthermore, our topline momentum and strong operational execution enabled us to generate another quarter of strong earnings growth.” O’Donnell added, “As we look forward, we intend to continue to manage our business with a balanced approach of reinvesting in our core operations, maintaining disciplined growth, and returning excess capital, pursuing a strategy that we believe can deliver consistent and meaningful shareholder returns over the long term.” Review of Second Quarter 2015 Operating Results from Continuing Operations Total revenues in the second quarter of 2015 were $91.0 million, an increase of 9.7% as compared to $83.0 million in the second quarter of 2014. Company-owned Sales ● For the second quarter of 2015, Company-owned comparable restaurant sales increased 4.2%, which was driven by an increase in traffic of 0.7% and an average check increase of 3.5%. ● Average unit weekly sales were $100.3 thousand in the second quarter of 2015, an increase of 4.9% compared to $95.6 thousand in the second quarter of 2014. ● 66 Company-owned Ruth’s Chris Steak House restaurants were open at the end of the second quarter of 2015 compared to 64 Ruth’s Chris Steak House restaurants at the end of the second quarter of 2014. Total operating weeks for the second quarter of 2015 increased to 858 from 819 in the second quarter of 2014. Total operating weeks exclude discontinued operations. Franchise Income ● Franchise income in the second quarter of 2015 was up 8.1% to $4.1 million compared to $3.8 million in the second quarter of 2014. Franchise income included a 1.0% increase in comparable franchised restaurant sales, and an increase in opening fees and royalties from new franchise restaurant openings during the last 12 months. ● 79 franchisee-owned restaurants were open at the end of the second quarter of 2015 compared to 75 at the end of the prior year second quarter. Operating income in the second quarter of 2015 increased 16.0% to $11.4 million , compared to $9.8 million in the second quarter of 2014. As a percentage of total revenues, operating margin increased 68 basis points year-over-year. ● Food and beverage costs, as a percentage of restaurant sales, decreased 133 basis points in the second quarter of 2015 to 30.5%, driven predominately by a 2% year-over-year decline in beef prices. ● Restaurant operating expenses, as a percentage of restaurant sales, decreased 145 basis points in the second quarter of 2015 to 46.9%, primarily due to lower healthcare claims experience in the quarter and the effects of higher sales on fixed costs
